Exhibit 10.1

 

RELEASE AGREEMENT

 

This is an Agreement between KEMET Corporation (“KEMET” or “the Company”) and
Marc Kotelon (“Kotelon”), on behalf of his heirs, executors, administrators,
attorneys, agents and/or assigns (collectively, “the Parties”).

 

WHEREAS, Kotelon has been employed by KEMET Electronics SAS (“KEMET
Electronics”), a French affiliate of KEMET, as Executive Vice President — Global
Sales;

 

WHEREAS, during Kotelon’s employment with KEMET Electronics, the Company has
publicly identified Kotelon as an Executive Officer and a Named Executive
Officer of the Company, and, as part of his duties with KEMET Electronics,
Kotelon conducted his activities under the authority of the Chief Executive
Officer of the Company;

 

WHEREAS, the Company and Kotelon do not anticipate that there will be any
disputes between them or legal claims arising out of Employee’s relationship
with the Company, but nevertheless, desire to ensure a completely amicable
parting and to settle fully and finally any and all differences or claims that
might arise out of Kotelon’s relationship with the Company; and

 

WHEREAS, each Party acknowledges and agrees that he or it has had the
opportunity to consult with counsel concerning this Agreement;

 

NOW, THEREFORE, in consideration of the promises herein, the parties agree as
follows:

 

1.             Within twenty-one (21) days following the execution of this
Agreement and provided Kotelon is otherwise in compliance with the provisions of
this Agreement, KEMET will pay Kotelon a lump-sum payment in the amount of
$387,850. KEMET will provide this payment notwithstanding the fact that, in the
absence of this Agreement, Kotelon would not be entitled to it.

 

Kotelon acknowledges and represents that KEMET was not his employer and does not
owe him any wages, employment benefits and/or other compensation.

 

2.             In exchange for valid and sufficient consideration provided
Kotelon hereunder, Kotelon forever releases KEMET and Related Persons (which
includes, as applicable, affiliates (including but not limited to KEMET
Electronics) and each of KEMET’s and its affiliates’ successors, assigns,
predecessors, directors, officers, shareholders, members, employees,
representatives, agents, counsel, and insurers, and the heirs, administrators,
executors, successors, and assigns of each of the foregoing) from, and covenants
not to bring suit or otherwise institute legal proceedings against any of them
arising in whole or in part from, all known and unknown claims that Kotelon now
has or may have or that Kotelon may hereafter have of any nature whatsoever, be
they common law or statutory, legal or equitable, in contract or tort, including
but not limited to claims arising out of Kotelon’s role as an Executive Officer
and Named Executive Officer of the Company, any disclosures or statements made
by the Company in relation thereto, Kotelon’s employment with KEMET Electronics
and/or the termination of that employment, and including but not limited to
claims under Title VII of the Civil Rights Act of 1964, as amended (42 U.S.C.
§2000e, et seq.); the Civil Rights Act of 1991; the Civil Rights Acts of 1866 or
1871 (42 U.S.C. §§1981, 1983, 1985, et seq.); the Age

 

1

--------------------------------------------------------------------------------


 

Discrimination in Employment Act (“ADEA”); the Americans with Disabilities Act
of 1990 (“ADA”); the Employment Retirement Income Security Act of 1974
(“ERISA”); the Fair Labor Standards and the Equal Pay Acts (“FLSA”); the Family
and Medical Leave Act (“FMLA”); the Consolidated Omnibus Budget Reconciliation
Act of 1986 (“COBRA”), and any similar state or local or other applicable
jurisdiction’s laws; claims relating to any rights under company policies or
otherwise relating to compensation or benefits (including but not limited to
sales commission), claims for damages of any kind and nature including
compensatory, general, special or punitive; and/or claims for attorney’s fees
and/or costs.  This release does not waive any right that cannot be waived by
law.

 

Kotelon hereby represents and warrants that he has not filed or reported any
claims or complaints in any forum and that he has not assigned to any third
party or filed with any agency or court any claim released by this paragraph 2.

 

3.             Kotelon agrees to refrain from any publication, oral or written,
of a disparaging, defamatory, or otherwise derogatory nature to any third party,
including but not limited to employees or suppliers, pertaining to KEMET, KEMET
Electronics and/or Related Persons.

 

4.             Kotelon agrees to reasonably cooperate with KEMET in the defense
of any claims, demands, allegations, or other assertion of legal rights made
against the Company or its Related Persons by a third party and relating to
events occurring prior to the execution of this Agreement of which Kotelon has
or may have knowledge.  Kotelon agrees that he will not communicate in any
fashion with any party, including any representative thereof or legal counsel
therefore, engaged in or considering legal proceedings against the Company or
its Related Persons other than as required by a facially valid subpoena, court
order, administrative order, or other legal process requiring such communication
and, further, that within 5 business days of his receipt of any such legal
process will provide the at-issue entity/ies with notice thereof.  Kotelon
further agrees to reasonably cooperate with any efforts of the Company or its
Related Persons to quash any such legal process.

 

5.             This Agreement will be binding upon the parties hereto and upon
their heirs, administrators, representatives, executors, successors, and
assigns, and will insure to the benefit of said parties and each of them and
their heirs, administrators, representatives, executors, successors, and
assigns.  This Agreement contains the entire agreement of both parties about the
subjects in it, and it replaces all prior or contemporaneous oral or written
agreements, understandings, statements, representations, and promises by either
party.  It may be modified or amended only by a writing signed by both parties.
Should any provision of the Agreement be declared or determined by any court to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and the illegal or invalid part, term or provision
shall be deemed not to be a part of the Agreement.

 

6.             To the extent permitted by federal law, this Agreement will be
governed by and construed in accordance with the laws of the State of Delaware
and without regard to principles of conflicts of law.  Any judicial action
arising under this Agreement, and not otherwise prohibited by this Agreement,
will be instituted only in state and/or federal courts located in Greenville
County, South Carolina.  Kotelon and the Company hereby expressly consent to the
exclusive jurisdiction of and waive any objection to venue in such courts.

 

2

--------------------------------------------------------------------------------


 

7.             The spirit and intent of this Agreement is to terminate with
finality any and all issues or claims existing between KEMET and its Related
Persons and Kotelon on the date hereof, whether known or unknown, and this
Agreement will be interpreted in accordance with such spirit and intent. 
Kotelon acknowledges and agrees that he has had the opportunity and sufficient
time to review the agreement with his counsel.

 

Kotelon represents and agrees that he has fully read and understands the meaning
of this Agreement and is voluntarily entering into this Agreement with the
intention of giving up all claims against KEMET and Related Persons.

 

 

 

 

KEMET Corporation

 

 

 

 

 

Date:

AUG. 29TH, 2013

 

By:

/s/ PER-OLOF LOOF

 

 

 

 

 

 

 

 

Name:

PER-OLOF LOOF

 

 

 

 

 

 

 

 

Title:

CEO

 

 

Date:

AUG. 29TH, 2013

 

/s/ MARC KOTELON

 

 

 

Marc Kotelon

 

3

--------------------------------------------------------------------------------